


Exhibit 10(e)

 

Constellation Energy Group, Inc.

Supplemental Pension Plan

 

Amended and Restated Effective

January 1, 2009

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

Purpose and Nature of the Plan

3

 

 

 

2.

Definitions

3

 

 

 

3.

Plan Administration

9

 

 

 

4.

Eligibility

9

 

 

 

5.

Supplemental Pension Benefits

10

 

 

 

6.

For Benefits Earned and Vested Prior to January 1, 2005

11

 

 

 

7.

For Benefits Earned and Vested On or After January 1, 2005

16

 

 

 

8.

Survivor Benefits

21

 

 

 

9.

Compliance with Section 409A of the Code

27

 

 

 

10.

Miscellaneous

28

 

2

--------------------------------------------------------------------------------


 

1.                                       Purpose and Nature of the Plan. 
Constellation Energy Group, Inc. (the “Company”) established the Constellation
Energy Group, Inc. Senior Executive Supplemental Plan (“Plan”) and maintains the
Plan as an unfunded retirement plan for purposes of Title I of the Employee
Retirement Income Security Act of 1974, notwithstanding the creation of the
Rabbi Trust.  The purpose of the plan is to provide enhanced retirement benefits
for certain officers and key employees of the Company and its subsidiaries in
order to attract and retain talented executive personnel.  Any funds which may
be invested and any assets which may be held to provide benefits under this Plan
shall continue for all purposes to be a part of the general funds and assets of
Constellation Energy Group and no person other than Constellation Energy Group
shall by virtue of the provisions of this Plan have any interest in such funds
and assets.  To the extent that any person acquires a right to receive payments
from Constellation Energy Group under this Plan, such rights shall be no greater
than the right of any unsecured general creditor of Constellation Energy Group.

 

The Plan is divided into sections that separately address benefits earned and
vested on or after January 1, 2005, which are subject to Internal Revenue Code
section 409A, and benefits earned and vested before January 1, 2005, which are
“grandfathered” under Internal Revenue Code section 409A.

 

 

2.                                       Definitions.  All words beginning with
an initial capital letter and not otherwise defined herein shall have the
meaning set forth in the Pension Plan.   All singular terms defined in this Plan
will include the plural and vice versa. As used herein, the following terms will
have the meaning specified below:

 

“Annual Base Salary” means an amount determined by adding the bi-weekly base
rate of pay amounts (i.e., the types of such pay that are includable in the
computation of Pension Plan benefits)earned over the twelve calendar months
immediately preceding the month that includes the date of the computation.

 

“Average Incentive Award” (or “Average Award”) means generally the product of
the percentage equal to an average of the two highest of the participant’s five
immediately prior year award percentages earned under Constellation Energy
Group’s Executive Annual Incentive Plan,

 

3

--------------------------------------------------------------------------------


 

Constellation Energy Group’s Senior Management Annual Incentive Plan and/or
other Incentive Awards Program multiplied by the participant’s annualized base
rate of pay amount (i.e., the types of such pay that are includable in the
computation of Pension Plan benefits) in effect at the end of the prior year.

 

“Benefit Start Date” means the date as of which the participant’s benefits, if
any, under this Plan commence.

 

“Cause” means the participant’s (a) failure to comply with Constellation Energy
Group policy, (b) deliberate and continual refusal to satisfactorily perform
employment duties on substantially a full-time basis, (c) deliberate and
continual refusal to act in accordance with any specific instructions of a
majority of Constellation Energy Group’s Board of Directors, (d) disclosure,
without the consent of a majority of Constellation Energy Group’s Board of
Directors, of confidential information or trade secrets concerning Constellation
Energy Group which could be materially damaging to Constellation Energy Group,
or (e) deliberate misconduct which could be materially damaging to Constellation
Energy Group without reasonable good faith belief by the participant that such
conduct was in the best interest of Constellation Energy Group.

 

“Change in Control” means  the occurrence of any one of the following events:

 

(i)                                     individuals who, on January 24, 2003,
constitute the Board of Directors of Constellation Energy Group (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board
of Directors of Constellation Energy Group (the “Board”), provided that any
person becoming a director subsequent to January 24, 2003, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of Constellation Energy Group (the “Company”) in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result

 

4

--------------------------------------------------------------------------------


 

of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;

 

(ii)                                  any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(ii) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions:  (A) by the Company or any corporation with respect to
which the Company owns a majority of the outstanding shares of common stock or
has the power to vote or direct the voting of sufficient securities to elect a
majority of the directors (a “Subsidiary Company”), (B) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
Company, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii)), or (E) pursuant to any acquisition by Plan
participant or any group of persons including Plan participant (or any entity
controlled by Plan participant or any group of persons including Plan
participant);

 

(iii)                               consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiary Companies (a “Business Combination”), unless
immediately following such Business Combination:  (A) more than 60% of the total
voting power of (x) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has

 

5

--------------------------------------------------------------------------------


 

beneficial ownership of at least 95% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 20%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B), and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company, or the consummation of a
sale of all or substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding

 

6

--------------------------------------------------------------------------------


 

Company Voting Securities beneficially owned by such person, a Change in Control
of the Company shall then occur.

 

“Committee” means the Compensation Committee of the Board of Directors of
Constellation Energy Group.

 

“Constellation Energy Group” means Constellation Energy Group, Inc., a Maryland
corporation, or its successor.

 

“Constellation Energy Group’s Executive Annual Incentive Plan” means such plan
or other incentive plan or arrangement designated in writing by the Plan
Administrator.

 

“Constellation Energy Group’s Senior Management Annual Incentive Plan” means
such plan or other incentive plan or arrangement designated in writing by the
Plan Administrator.

 

“Demotion” means a transfer to a position with Constellation Energy Group or a
subsidiary of Constellation Energy Group that either (a) is substantially below
the position in which the participant was employed on the date of transfer, or
(b) results in a substantial reduction in pay when compared to the participant’s
pay on the date of the transfer.  Whether a position is a substantially below
another position shall be determined in the reasonable discretion of the
Committee, with reference to factors including whether the participant retains
principal responsibility for a department or division, and whether the
participant remains eligible for the perquisites enjoyed by the participant
before the position change.

 

“Early Receipt Reduction Factor” means 100% less .25% for each month that the
participant is less than age 62 on the participant’s Benefit Start Date.

 

“Interest Rate” means the rate equal to the average monthly 30-year Treasury
bond rate for the second calendar quarter preceding the computation date, less
50 basis points.

 

“Internal Revenue Code Limitations” means the limitations under Sections 415
and/or 401(a)(17) of the Internal Revenue Code.

 

“Key Employee” means an employee listed each year by Constellation Energy Group
on the Key Employee list as required by Treasury Regulation 1.409A-1(i), which
shall generally be comprised of officers, and shall include but

 

7

--------------------------------------------------------------------------------


 

not be limited to: the 50 most highly paid officers having annual compensation
greater than $130,000 (as adjusted from time to time); 5% owners; and 1% owners
that have annual compensation from Constellation Energy Group greater than
$150,000 (as adjusted from time to time). Key Employees shall be identified as
of December 31 of each year, and the List shall take effect on April 1 of the
year following.

 

“LTD Plan” means the Constellation Energy Group, Inc. Disability Insurance Plan
as may be amended from time to time, or any successor plan.

 

“Mortality Table” means the mortality table used to convert annuities to lump
sums in the Pension Plan.

 

“Nonqualified Deferred Compensation Plan” means the Constellation Energy
Group, Inc. Nonqualified Deferred Compensation Plan.

 

“Other Incentive Awards Program” means the program(s) designated in writing by
the Plan Administrator applicable to certain employees that provides awards; but
includes only the types of awards that are includable in the computation of
Pension Plan benefits.

 

“Pension Plan” means the Pension Plan of Constellation Energy Group, Inc. as may
be amended from time to time, or any successor plan.

 

“Plan” means this Constellation Energy Group, Inc. Supplemental Pension Plan.

 

“Plan Administrator” means, as set forth in Section 3, the Committee and its
designees.

 

“Rabbi Trust” means the trust adopted by Constellation Energy Group pursuant to
the Grantor Trust Agreement Dated as of November 3, 2008, by and between
Constellation Energy Group and JPMorgan Chase Bank, N.A.

 

“Severance from Service Date” means: (i) for benefit amounts earned and vested
prior to January 1, 2005, the same as set forth in the Pension Plan; (ii) for
benefit amounts earned and vested on or after January 1, 2005, the date that the
employee dies, retires, or otherwise has a termination of employment such that
it is reasonably anticipated that the employee will perform no additional
services, or the level of bona fide services performed would permanently
decrease

 

8

--------------------------------------------------------------------------------


 

to no more than 20 percent of the average level of bona fide services performed
in the immediately preceding 36-month period.

 

“Survivor Annuity Percentage” means 50%, unless the participant elects in the
timing and manner established by the Plan Administrator, a higher percentage (in
multiples of 5% to a total percentage not to exceed 100%).

 

“Termination From Employment With Constellation Energy Group” means a
participant’s separation from service with Constellation Energy Group or a
subsidiary of Constellation Energy Group; however, a participant’s retirement,
disability, or transfer of employment to or from a subsidiary of Constellation
Energy Group shall not constitute a Termination From Employment With
Constellation Energy Group.

 

3.                                       Plan Administration.  The Committee is
the Plan Administrator and has sole authority (except as specified otherwise
herein) to interpret the Plan and, in general, to make all other determinations
advisable for the administration of the Plan to achieve its stated objective. 
Appeals of written decisions by the Plan Administrator may be made to the Board
of Directors of Constellation Energy Group.  Decisions by the Board shall be
final and not subject to further appeal.  The Plan Administrator shall have the
power to delegate all or any part of its duties to one or more designees, and to
withdraw such authority, by written designation.

 

4.                                       Eligibility.  The officers or key
employees of Constellation Energy Group or its subsidiaries designated in
Appendix A are participants under the Plan.  Participation shall continue until
such designation is withdrawn at the discretion and by written order of the Plan
Administrator, provided, however, that such withdrawal may not be made for
benefits provided pursuant to Sections 5, 6, and 7 with respect to a participant
who has satisfied the eligibility requirements to retire (as set forth in
Section 5(a)).  Notwithstanding the foregoing, any participant while classified
as disabled under the LTD Plan shall continue to participate in this Plan while
classified as disabled and, for purposes of the supplemental pension benefit
provided by this Plan, while classified as disabled, shall be deemed to continue
to accrue Credited Service until no later than his/her Normal Retirement Date.

 

9

--------------------------------------------------------------------------------

 

A participant shall be eligible for supplemental pension benefits and
supplemental survivor annuity benefits under this Plan only if the participant’s
supplemental pension benefits under this Plan are greater than the supplemental
pension benefits computed under the Senior Executive Supplemental Plan based on
the participant’s age, service, and eligible compensation on the date as of
which benefits become payable.

 

5.                                       Supplemental Pension Benefit.

 

(a)                                  Commencement of benefits. A participant
shall be eligible to retire under this Plan on or after the participant’s Normal
Retirement Date, or on the first day of any month preceding his/her Normal
Retirement Date, if on his/her Severance From Service Date and while a
participant he/she has attained (1) age 55 and has accumulated at least 10 years
of Credited Service; or (2) age 60 and has accumulated at least one year of
Credited Service.

 

(b)                                 Computation of retirement benefits.  A
participant who is eligible to retire under this Plan will be entitled to
supplemental pension retirement benefits under this Plan, which will be
calculated as set forth below on the participant’s Benefit Start Date:

 

(i)                                     add the Annual Base Salary and the
Average Incentive Award,

 

(ii)                                  divide the sum by 26,

 

(iii)                               multiply this dollar amount by the
appropriate percentage, determined as follows:  Chairman of the Board of
Constellation Energy Group - 60%; all other participants (by completed years of
Credited Service) 1 through 9 - 3% per year; 10 through 19 - 40%; 20 through 24
- 45%; 25 through 29 - 50%; and 30 or more - 55%,

 

(iv)                              multiply this dollar amount by the Early
Receipt Reduction Factor; provided, however, if the participant is age 62 or
older, such factor shall be one (1),

 

(v)                                 subtract from this dollar amount the charges
relating to coverage for a preretirement survivor

 

10

--------------------------------------------------------------------------------


 

annuity in excess of 50%, and for a post-retirement survivor annuity in excess
of 50%, and

 

(vi)                              subtract from the remainder the net amount
payable to the participant under the Pension Plan on the participant’s Benefit
Start Date, assuming a 50% spousal joint and survivor annuity for a married
participant(if the participant is not eligible to commence bi-weekly Pension
Plan payments on the participant’s Benefit Start Date, the participant’s benefit
will be unreduced for Pension Plan payments until the date the participant is
first eligible to commence bi-weekly Pension Plan payments), or, if the
participant elects a lump sum under the PEP provisions of the Pension Plan, the
bi-weekly amount that would have been payable under the Pension Plan as a life
annuity for a single participant or as a 50% spousal joint and survivor annuity
for a married participant, as of the Benefit Start Date under this Plan.

 

6.                                      For Benefits Earned and Vested Prior to
January 1, 2005.

 

(a)                                  Form of payout of retirement benefits. 
Each participant entitled to supplemental pension retirement benefits will
receive his/her supplemental pension retirement benefits payout in the form of a
bi-weekly payment, unless the participant makes a valid election to receive
his/her supplemental pension retirement benefits payout in the form of a lump
sum.

 

A participant may elect to receive his/her supplemental pension retirement
benefits payout in the form of a lump sum by submitting to the Plan
Administrator a signed Lump Sum Election Form.  The Form must be received by the
Plan Administrator before the beginning of the calendar year during which the
participant’s Severance From Service Date occurs.  The election to receive a
payout in the form of a lump sum may be revoked at any time before the beginning
of the calendar year during which the participant’s Severance From Service Date
occurs, by submitting to the Plan Administrator a signed Lump Sum Revocation
Form.

 

(b)                                 Amount, timing, and source of bi-weekly
retirement benefit payout.  A participant entitled to bi-weekly

 

11

--------------------------------------------------------------------------------


 

supplemental pension retirement benefits will receive bi-weekly payments equal
to the amount determined under Section 5(b).  Such payments shall commence
effective with the first of the month following the participant’s Severance From
Service Date.  If such participant receives (or would have received but for the
Internal Revenue Code Limitations) cost of living adjustment(s) under the
Pension Plan, the bi-weekly payments hereunder will be automatically increased
based on the percentage of, and at the same time as, such adjustment(s). 
Bi-weekly payments hereunder shall permanently cease upon the death of the
participant, effective with the bi-weekly payment for the month following the
month of the participant’s death.  Bi-weekly payments hereunder shall be made in
accordance with the provisions of the Rabbi Trust and, to the extent not paid
under the terms of the Rabbi Trust, from general corporate assets.

 

(c)                                  Amount, timing, and source of lump sum
retirement benefit payout.  A participant entitled to a lump sum supplemental
pension retirement benefit will receive a lump sum payment.  This lump sum
payment will be calculated by a certified actuary and will be equal to the
present value of an immediate annuity including the estimated present value of
post-retirement supplemental survivor annuity benefits described in Section 8,
and reflecting the present value of any deferred Pension Plan payments using
(1) the supplemental pension retirement benefit amount calculated under
Section 5(b), which is expressed as a bi-weekly amount, (2) the Interest Rate
computed on the participant’s Benefit Start Date, and (3) the Mortality Table. 
Such lump sum payment shall be made within 60 days after the participant’s
Severance From Service Date, and shall either be paid to the participant.  The
lump sum payment shall be made in accordance with the provisions of the Rabbi
Trust and, to the extent not paid under the terms of the Rabbi Trust, from
general corporate assets.  A participant who receives a lump sum payment shall
not be entitled to any cost of living or other pension payment adjustments or to
post-retirement survivor annuity coverage under the Plan.

 

12

--------------------------------------------------------------------------------


 

(d)                                                                                
Entitlement to benefit upon happening of certain events.

 

(i)                                     Computation of gross accrued benefit. 
The computation of the gross accrued supplemental pension benefit for a
participant as of the date of the computation will be made as follows:

 

(1)               add the Annual Base Salary and the Average Incentive Award,

 

(2)               divide the sum by 26, and

 

(3)               multiply this dollar amount by the appropriate percentage,
determined as follows:  Chairman of the Board of Constellation Energy Group -
60%; all other participants (by completed years of Credited Service as of the
date of the computation) 1 through 9 - 3% per year; 10 through 19 - 40%; 20
through 24 - 45%; 25 through 29 - 50%; and 30 or more - 55%.

 

(ii)                                  Computation of net accrued benefit.  The
computation of the net accrued supplemental pension benefit for a participant as
of the date of the computation will be made by subtracting from the gross
accrued benefit determined under Section 6(d)(i) the amount of the participant’s
Gross Pension under the Pension Plan determined as of the date of the
computation and assuming that bi-weekly payments of such Gross Pension begin on
the first of the month after the later of reaching age 62 or the date of the
computation.  If the participant is not eligible for payment of a Gross Pension
under the Pension Plan, the participant’s Accrued Gross Pension determined as of
the date of the computation shall be substituted for the Gross Pension described
above, with the appropriate reduction for early receipt applied as if the
participant were eligible to begin payment of his Accrued Gross Pension on the
first of the month after the later of reaching age 62 or the date of the
computation.

 

(iii)                               Satisfaction of requirements.  A participant
who has satisfied the age and Credited Service requirements set forth in
Section 5(a) while

 

13

--------------------------------------------------------------------------------


 

eligible as set forth in Section 4, but who the Committee determines does not
retire under the Plan due to Demotion, Termination From Employment With
Constellation Energy Group, or the withdrawal of a participant’s eligibility to
participate under Section 5,  shall be entitled to his/her net accrued
supplemental pension  benefit.  The effective date of the Demotion, Termination
From Employment With Constellation Energy Group, or eligibility withdrawal event
shall be the date of such Demotion, Termination From Employment With
Constellation Energy Group, or eligibility withdrawal.

 

(iv)                              Other events.  A participant, regardless of
his/her age and years of Credited Service, shall be entitled to his/her net
accrued supplemental pension benefit upon the happening of any of the following
entitlement events, but only if such entitlement event occurs while a
participant and before a participant retires under this Plan:

 

(1)               Change in Control.  A Change in Control, followed within two
years by the participant’s Demotion, a participant’s Termination From Employment
With Constellation Energy Group, or the withdrawal of the participant’s
eligibility to participate under the Plan, is an entitlement event.  A
participant’s Termination From Employment is also an entitlement event if it is
reasonably demonstrated that such Termination From Employment (a) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (b) otherwise arose in connection with or anticipation of a
Change in Control.  The effective date of the entitlement event shall be the
date of the Demotion, Termination From Employment With Constellation Energy
Group, or eligibility withdrawal.

 

(2)               Plan amendment.  A Plan amendment that has the effect of
reducing a participant’s gross accrued supplemental pension benefit is an
entitlement event.  In determining whether such a reduction has occurred, the

 

14

--------------------------------------------------------------------------------


 

participant’s gross accrued supplemental pension benefit calculated on the day
immediately preceding the effective date of the amendment shall be compared to
the participant’s gross accrued supplemental pension benefit calculated on the
effective date of the amendment.  An amendment that has the effect of reducing
future benefit accruals is not an entitlement event.  It is intended that an
entitlement event under this Section 6(d)(iv)(2) will occur only with respect to
those amendments that are substantially similar to amendments that are
prohibited by Internal Revenue Code section 411(d)(6) with respect to qualified
pension plans.  The effective date of the entitlement event shall be the
effective date of the Plan amendment.

 

(3)               Involuntary Demotion, Termination From Employment With
Constellation Energy Group, or eligibility withdrawal without Cause.  A
participant’s involuntary Demotion or involuntary Termination From Employment
With Constellation Energy Group without Cause, or the withdrawal of a
participant’s eligibility to participate in the Plan without Cause, is an
entitlement event.  The effective date of the entitlement event shall be the
effective date of the participant’s involuntary Demotion or involuntary
Termination From Employment With Constellation Energy Group without Cause, or
the eligibility withdrawal without Cause.

 

(v)                                 Form of benefit payout. Each participant
entitled to a payout under this Section 6(d) will receive such payout in the
form of a lump sum payment.

 

(vi)                              Amount, timing, and source of benefit payout. 
A participant entitled to a payout of his/her net accrued benefit, as a result
of the occurrence of an event described in Sections 6(d)(iii) or (iv) will be
entitled to a lump sum benefit.  This lump sum benefit will be calculated by a
certified actuary as the present value, determined as of the date of payment, of
an annuity beginning at age 62  (or the participant’s actual age, if the

 

15

--------------------------------------------------------------------------------


 

participant is older than age 62 on the date the lump sum benefit is payable),
including the estimated present value of post-retirement survivor annuity
benefits described in Section 8, using (1) the net accrued benefit amount
calculated under Section 6(d)(ii) on the effective date of the entitlement
event, which is expressed as a bi-weekly amount, (2) the Interest Rate computed
on the date the lump sum benefit is payable, and (3) the Mortality Table.  The
lump sum benefit shall be payable as of the participant’s Severance From service
Date, and shall be made within 60 days after such date in accordance with the
provisions of the Rabbi Trust and, to the extent not paid under the terms of the
Rabbi Trust, from general corporate assets.  A participant who receives a lump
sum benefit under this Section 6(d)(vi) shall not be entitled to any cost of
living or other pension payment adjustments or to preretirement or
post-retirement survivor annuity coverage.

 

7.                                       For Benefits Earned and Vested On or
After January 1, 2005

 

(a)                                  Form of payout of retirement benefits.

 

(i)                               Generally. Each participant entitled to
supplemental pension retirement benefits will receive his/her supplemental
pension retirement benefits payout in the form of a bi-weekly payment, unless
the participant makes a valid election to receive his/her supplemental pension
retirement benefits payout in the form of a lump sum.

 

(ii)                                  Initial election of form of payment.  A
participant may make an initial election to receive his or her payout in the
form of a lump sum in the form and manner established by the Plan Administrator
from time to time, but such initial election shall be made no later than 30 days
after the first day of the participant’s taxable year immediately following the
first year the participant accrues a benefit under the Plan.

 

(iii)                               Subsequent elections of form of payment. 
The election to receive a payout in the form of a lump sum may be revoked at any
time in the form and

 

16

--------------------------------------------------------------------------------


 

manner established by the Plan Administrator from time to time, but such
revocation shall not take effect until 12 months after the date the revocation
is received by the Plan Administrator, and will delay the benefit commencement
date five years from the date such payment would otherwise have been paid.

 

(b)                                 Amount, timing, and source of participant
benefit payout.

 

(i)                                     Bi-weekly retirement benefit payout.  A
participant entitled to bi-weekly supplemental pension retirement benefits will
receive bi-weekly payments equal to the amount determined under Section 5(b). 
Such payments shall commence effective with the first of the month following the
Participant’s Severance From Service Date.  If such participant receives (or
would have received but for the Internal Revenue Code Limitations) cost of
living adjustment(s) under the Pension Plan, the bi-weekly payments hereunder
will be automatically increased based on the percentage of, and at the same time
as, such adjustment(s).  Bi-weekly payments hereunder shall permanently cease
upon the death of the participant, effective with the bi-weekly payment for the
period following the month of the participant’s death.  Bi-weekly payments
hereunder shall be made in accordance with the provisions of the Rabbi Trust
and, to the extent not paid under the terms of the Rabbi Trust, from general
corporate assets.

 

(ii)                                  Lump sum retirement benefit payout.  A
participant entitled to a lump sum supplemental pension retirement benefit will
receive a lump sum payment.  This lump sum payment will be calculated by a
certified actuary and will be equal to the present value of an immediate annuity
including the estimated present value of post-retirement supplemental survivor
annuity benefits described in Section 8, and reflecting the present value of any
deferred Pension Plan payments using (1) the supplemental pension retirement
benefit amount calculated under Section 5(b), which is expressed as a bi-weekly
amount, (2) the Interest Rate computed on the participant’s Benefit Start Date,

 

17

--------------------------------------------------------------------------------


 

and (3) the Mortality Table.  Such lump sum payment shall be made within 60 days
after the participant’s Severance From Service Date, and shall be paid to the
participant.  The lump sum payment shall be made in accordance with the
provisions of the Rabbi Trust and, to the extent not paid under the terms of the
Rabbi Trust, from general corporate assets.  A participant who receives a lump
sum payment shall not be entitled to any cost of living or other pension payment
adjustments or to post-retirement survivor annuity coverage under the Plan.

 

(iii)                               Six-month delay for Key Employees.
Notwithstanding the foregoing, a participant who is also a Key Employee shall
receive no benefit payments of amounts earned and vested on or after January 1,
2005, before the date that is six months after the participant’s Severance From
Service Date, where the benefit payment is as a result of Termination from
Employment with Constellation Energy Group.

 

(c)                                  Entitlement to benefit upon happening of
certain events.

 

(i)                                     Computation of gross accrued benefit. 
The computation of the gross accrued supplemental pension benefit for a
participant as of the date of the computation will be made as follows:

 

(1)                                  add the Annual Base Salary and the Average
Incentive Award,

 

(2)                                  divide the sum by 26, and

 

(3)                                  multiply this dollar amount by the
appropriate percentage, determined as follows:  Chairman of the Board of
Constellation Energy Group - 60%; all other participants (by completed years of
Credited Service as of the date of the computation) 1 through 9 - 3% per year;
10 through 19 - 40%; 20 through 24 - 45%; 25 through 29 - 50%; and 30 or more -
55%.

 

(ii)                                  Computation of net accrued benefit.  The
computation of the net accrued supplemental pension benefit for a participant as
of the date

 

18

--------------------------------------------------------------------------------


 

of the computation will be made by subtracting from the gross accrued benefit
determined under Section 7(c)(i) the amount of the participant’s Gross Pension
under the Pension Plan determined as of the date of the computation and assuming
that bi-weekly payments of such Gross Pension begin on the first of the month
after the later of reaching age 62 or the date of the computation.  If the
participant is not eligible for payment of a Gross Pension under the Pension
Plan, the participant’s Accrued Gross Pension determined as of the date of the
computation shall be substituted for the Gross Pension described above, with the
appropriate reduction for early receipt applied as if the participant were
eligible to begin payment of his Accrued Gross Pension on the first of the month
after the later of reaching age 62 or the date of the computation.

 

(iii)                               Satisfaction of requirements.  A participant
who has satisfied the age and Credited Service requirements set forth in
Section 5(a) while eligible as set forth in Section 4, but who the Committee
determines does not retire under the Plan due to Demotion, Termination From
Employment With Constellation Energy Group, or the withdrawal of a participant’s
eligibility to participate under Section 5,  shall be entitled to his/her net
accrued supplemental pension  benefit.  The effective date of the Demotion,
Termination From Employment With Constellation Energy Group, or eligibility
withdrawal event shall be the date of such Demotion, Termination From Employment
With Constellation Energy Group, or eligibility withdrawal.

 

(iv)                              Other events.  A participant, regardless of
his/her age and years of Credited Service, shall be entitled to his/her net
accrued supplemental pension benefit upon the happening of any of the following
entitlement events, but only if such entitlement event occurs while a
participant and before a participant retires under this Plan:

 

(1)                                  Change in Control.  A Change in Control,
followed within two years by the participant’s Demotion, a participant’s
Termination From Employment With

 

19

--------------------------------------------------------------------------------


 

Constellation Energy Group, or the withdrawal of the participant’s eligibility
to participate under the Plan, is an entitlement event.  A participant’s
Termination From Employment is also an entitlement event if it is reasonably
demonstrated that such Termination From Employment (a) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (b) otherwise arose in connection with or anticipation of a Change in
Control.  The effective date of the entitlement event shall be the date of the
Demotion, Termination From Employment With Constellation Energy Group, or
eligibility withdrawal.

 

(2)                                  Plan amendment.  A Plan amendment that has
the effect of reducing a participant’s gross accrued supplemental pension
benefit is an entitlement event.  In determining whether such a reduction has
occurred, the participant’s gross accrued supplemental pension benefit
calculated on the day immediately preceding the effective date of the amendment
shall be compared to the participant’s gross accrued supplemental pension
benefit calculated on the effective date of the amendment.  An amendment that
has the effect of reducing future benefit accruals is not an entitlement event. 
It is intended that an entitlement event under this Section 7(c)(iv)(2) will
occur only with respect to those amendments that are substantially similar to
amendments that are prohibited by Internal Revenue Code section 411(d)(6) with
respect to qualified pension plans.  The effective date of the entitlement event
shall be the effective date of the Plan amendment.

 

20

--------------------------------------------------------------------------------

 

(3)                                  Involuntary Demotion, Termination From
Employment With Constellation Energy Group, or eligibility withdrawal without
Cause.  A participant’s involuntary Demotion or involuntary Termination From
Employment With Constellation Energy Group without Cause, or the withdrawal of a
participant’s eligibility to participate in the Plan without Cause, is an
entitlement event.  The effective date of the entitlement event shall be the
effective date of the participant’s involuntary Demotion or involuntary
Termination From Employment With Constellation Energy Group without Cause, or
the eligibility withdrawal without Cause.

 

(v)                                 Form of benefit payout. Each participant
entitled to a payout under this Section 7(c) will receive such payout in the
form elected pursuant to Section 7(a).

 

(vi)                              Amount, timing, and source of benefit payout. 
The benefit payout under this Section 7(c) shall be payable as of the
participant’s Severance From Service Date, and shall be paid in accordance with
Sections 7(b)(i),(ii) and (iii), as applicable.

 

8.                                       Survivor Benefits.

 

(a)                                  Eligibility for survivor benefits. 
Following the death of a participant who is fully vested under the Pension Plan,
a survivor benefit may be paid to the participant’s surviving spouse. For
purposes of this Section 8(a), a participant’s surviving spouse is the
individual married to the participant on the date of the participant’s death. 
If there is no surviving spouse, no survivor benefits will be payable.

 

(b)                                 Form of payout of survivor benefits.

 

(i)                                     For participants entitled to a lump sum
benefit payment:  All survivor benefits for participants entitled to a lump sum
benefit payment shall be paid in the form of a lump sum payment.

 

(ii)                                  For participants entitled to a bi-weekly
annuity benefit payment:  A supplemental survivor annuity may be paid to the
participant’s surviving spouse

 

21

--------------------------------------------------------------------------------


 

until the death of that spouse, using the Survivor Annuity Percentage. The
survivor annuity benefit will be 50%, unless the participant elects, in the form
and manner established by the Plan Administrator from time to time, another
percentage in 5% increments up to 100%. The participant will not bear the cost
of up to a 50% survivor annuity benefit, but will bear the cost of a survivor
annuity benefit in excess of 50%.

 

(1)                                  For benefits earned and vested prior to
January 1, 2005: Unless the participant made a valid election to have the
survivor benefits paid in a lump sum, by December 31 of the year prior to
his/her death or during the 2001 initial election period established by the Plan
Administrator, each surviving spouse entitled to a supplemental survivor annuity
benefit will receive his/her survivor annuity benefit payout in the form of a
bi-weekly payment.

 

(2)                                  For benefits earned and vested on or after
January 1, 2005:

 

(a)                                  Initial election: A participant may make an
initial election of lump sum survivor benefits in the form and manner
established by the Plan Administrator from time to time, but such initial
election shall be made no later than 30 days after the first day of the
participant’s taxable year immediately following the first year the participant
accrues a benefit under the Plan.

 

(b)                                 Subsequent elections: The election of lump
sum survivor benefits may be revoked at any time in the form and manner
established by the Plan Administrator from time to time, but such revocation
shall not take effect until 12 months after the date the revocation is received
by the Plan Administrator, and will delay the benefit commencement date five
years from the date such payment would otherwise have been paid.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Pre-retirement survivor benefits: Amount,
timing, and source of benefit payout.  If the participant dies prior to his
Severance from Service Date, the participant’s surviving spouse shall be
entitled to either a lump sum or bi-weekly annuity benefit, as set forth below.

 

(i)                                     Death of a participant entitled to a
lump sum benefit payout.  In the event of the death of a participant who elected
a lump sum supplemental pension benefit, the participant’s surviving spouse will
receive a lump sum payment.  The lump sum payment shall be the same amount and
made at the same time and from the same sources as set forth in Section 6(c) or
(7)(b)(ii), as applicable. Such lump sum payment shall be made within 60 days
after the participant’s death.

 

Notwithstanding the foregoing, in the event of the death of a participant after
the occurrence of an event described in Sections 6(d)(iii) or (iv) or
7(c)(iii) or (iv) and before the participant receives the lump sum payment under
Sections 6(d)(vi) or 7(c)(vi), a lump sum payment shall be made to the
participant’s surviving spouse (as defined in Section 8(a)).  If the
participant’s date of death is before his/her Severance From Service Date, the
lump sum payment shall be calculated by a certified actuary and will be equal to
50% of the lump sum that would have been paid to the participant under Sections
6(d)(vi) or 7(c)(vi).  The lump sum benefit shall be payable as of the earlier
of the participant’s Severance From Service Date or date of death, and shall be
made within 60 days after such date.

 

Any lump sum paid under this Section shall be paid in accordance with the
provisions of the Rabbi Trust and, to the extent not paid under the terms of the
Rabbi Trust, from general corporate assets.

 

If there is no surviving spouse at the date of the participant’s death, no
payments shall be made.    In the event of the death of a surviving spouse
before the spouse receives the lump sum payment under this paragraph, no payment
shall be made. A surviving spouse who receives a lump sum benefit

 

23

--------------------------------------------------------------------------------


 

shall not be entitled to any cost of living or other pension payment adjustments
or to pre-retirement or post-retirement survivor annuity coverage under the
Plan.

 

(ii)                                  Death of a participant entitled to a
bi-weekly retirement benefit payout.

 

(1)                                  If the participant elected a lump sum
survivor benefit, the benefit shall be paid as set forth in 8(c)(i) above.

 

(2)                                  If the participant elected a bi-weekly
annuity survivor benefit payment, the benefit shall be paid as set forth below.

 

(a)                                  Computation of the benefit: Unless the
participant elected the alternative in-service death benefit in paragraph
(b) below:

 

(i)        begin with the  bi-weekly Early Retirement pension benefit (under
both the Pension Plan and Section 5(b) of this Plan) to which the participant
would have been entitled if the participant had been retired at the later of age
60 or his/her actual age on the date of death for purposes of computing the
Early Receipt Reduction Factor,

 

(ii)       multiply this dollar amount by the Survivor Annuity Percentage,

 

(iii)                 subtract from the product the net amount, if any, of the
survivor annuity provided on behalf of the participant under the Pension Plan if
the participant is participating in the Traditional Pension Plan, or the
bi-weekly annuity that would have been provided to the participant’s spouse
assuming that he or she had been designated as the participant’s beneficiary and
had chosen to receive a survivor benefit in the form of a bi-weekly

 

24

--------------------------------------------------------------------------------


 

annuity, if the participant is participating in the PEP, and

 

(iv)                subtract from this dollar amount the charges relating to
coverage (under both the Pension Plan and this Plan) for a pre-retirement
survivor annuity in excess of 50%.

 

(b)                                 If the participant was a participant in the
Pension Equity Plan option of the Pension Plan and elected this alternative
in-service death benefit by December 31 of the year prior to his/her death or
during the 2001 initial election period established by the Plan Administrator

 

(i)                                     calculate the benefit under the
Constellation Energy Group Benefits Restoration Plan that would have been
payable to the surviving spouse if the participant were a participant in that
plan and

 

(ii)                                  that dollar amount will be paid to the
surviving spouse only in the form of a lump sum from this Plan.

 

 

(c)                                  A surviving spouse entitled to bi-weekly
supplemental survivor annuity benefits will receive a bi-weekly payment equal to
the amount determined under (a) or (b) above.  Such payments shall commence
effective with the first day of the month following the month of the
participant’s death.  If such surviving spouse receives (or would have received
but for the Internal Revenue Code Limitations) cost of living
adjustment(s) under the Pension Plan, the bi-weekly payments hereunder will be
automatically increased based on the percentage of, and at the same time as,
such adjustment(s).  Bi-weekly payments hereunder shall permanently cease upon
the death of the surviving spouse,

 

25

--------------------------------------------------------------------------------


 

effective with the first bi-weekly payment for the month following the month of
the surviving spouse’s death.  Bi-weekly payments hereunder shall be made in
accordance with the provisions of the Rabbi Trust and, to the extent not paid
under the terms of the Rabbi Trust, from general corporate assets

 

 

(d)                                 Post-retirement survivor benefits: Amount,
timing, and source of benefits payout.  If the participant dies after the
participant’s Severance from Service Date, the participant’s surviving spouse
shall be entitled to either a lump sum or bi-weekly annuity benefit, as set
forth below.

 

(i)                                     Death of a participant entitled to a
lump sum benefit payout.  In the event of the death of a participant after the
participant’s Severance From Service Date and before the participant receives
the lump sum payment under Section 6(c) or 7(b)(ii) , such lump sum payment
shall be made to the participant’s surviving spouse (as defined in
Section 8(a)).  The lump sum payment shall be the same amount and made at the
same time and from the same sources as set forth in Section 6(c) or 7(b)(ii). 
If there is no surviving spouse at the date of the participant’s death, no
payments shall be made.  A surviving spouse who receives a lump sum benefit
under this Section 8(d)(i) shall not be entitled to any cost of living or other
pension payment adjustments or to post-retirement survivor annuity coverage
under the Plan.

 

(ii)                                  Death of a participant entitled to a
bi-weekly retirement benefit payout.

 

(1)                                  If the participant elected a lump sum
survivor benefit, the benefit shall be paid as set forth in 8(d)(i) above.

 

(2)                                  If the participant elected a bi-weekly
annuity survivor benefit payment, the benefit shall be paid as set forth below.

 

26

--------------------------------------------------------------------------------


 

(a)                                  Computation of the benefit.  The amount of
the survivor annuity will be determined as follows:

 

(i)                                     begin with the bi-weekly pension benefit
(under Section 5(b) of this Plan) that the participant was receiving prior to
the date of death, and

 

(ii)                                  multiply this dollar amount by the
Survivor Annuity Percentage.

 

(b)                                 A surviving spouse entitled to bi-weekly
supplemental survivor annuity benefits will receive a bi-weekly payment equal to
the amount determined under (a) above.  Such payments shall commence effective
with the first day of the month following the month of the participant’s death. 
If such surviving spouse receives (or would have received but for the Internal
Revenue Code Limitations) cost of living adjustment(s) under the Pension Plan,
the bi-weekly payments hereunder will be automatically increased based on the
percentage of, and at the same time as, such adjustment(s).  Bi-weekly payments
hereunder shall permanently cease upon the death of the surviving spouse,
effective with the first bi-weekly payment for the month following the month of
the surviving spouse’s death.  Bi-weekly payments hereunder shall be made in
accordance with the provisions of the Rabbi Trust and, to the extent not paid
under the terms of the Rabbi Trust, from general corporate assets.

 

9.                                       Compliance with Section 409A of the
Code.  This Plan is intended to comply and shall be administered in a manner
that is intended to comply with section 409A of the Code and shall be construed
and interpreted in accordance with such intent.  To the extent that an Award,
issuance and/or payment is subject to section 409A of the Code, it shall be
awarded and/or issued or paid in a manner that will comply with section 409A of
the Code, including proposed, temporary

 

27

--------------------------------------------------------------------------------


 

or final regulations or any other guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto.  Any provision
of this Plan that would cause an Award, issuance and/or payment to fail to
satisfy section 409A of the Code shall have no force and effect until amended to
comply with Code section 409A (which amendment may be retroactive to the extent
permitted by applicable law).

 

10.                                 Miscellaneous.  None of the benefits
provided under this Plan shall be subject to alienation or assignment by any
participant or beneficiary nor shall any of them be subject to attachment or
garnishment or other legal process except (i) to the extent specially mandated
and directed by applicable State or Federal statute; or (ii) as requested by the
participant or beneficiary to satisfy income tax withholding or liability.

 

This Plan may be amended from time to time, or suspended or terminated at any
time, provided, however, except as set forth in Sections 6(d)(iv)(2) or
7(c)(iv)(2), no amendment or termination shall reduce any previously accrued
supplemental pension benefit under this Plan or impair the rights of any
participant or beneficiary entitled to receive current or future payment
hereunder at the time of such action.  All amendments to this Plan may be made
at the written direction of the Committee. Notwithstanding anything else in this
Plan to the contrary, and subject to the limitations of applicable law, the
Constellation Energy Group Board of Directors may authorize a Participant to be
eligible for benefits or may increase benefit payments.

 

Participation in this Plan shall not constitute a contract of employment between
Constellation Energy Group or any of its subsidiaries and any person and shall
not be deemed to be consideration for, or a condition of, continued employment
of any person.

 

In the event Constellation Energy Group becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which Constellation Energy Group will not be the surviving
corporation or in which the holders of the common stock of Constellation Energy
Group will receive securities of another corporation (in any such case, the “New
Company”), then the New Company shall assume the rights and obligations of
Constellation Energy Group under this Plan.

 

28

--------------------------------------------------------------------------------


 

This Plan shall be governed in all respects by Maryland law, without respect to
any conflicts of law principles.

 

29

--------------------------------------------------------------------------------
